The minute entry in the trial court relied on as a final judgment to support the appeal in this case is in the following words: "This cause coming on to be heard and because of the adverse ruling of the Court in sustaining demurrers to counts 1, 2, 3, 4, 5 and 6 of the complaint of plaintiff, plaintiff declines to plead further and takes a nonsuit and gives notice of appeal to the Supreme Court."
This entry does not contain the essential elements of a final judgment sufficient to support an appeal, and the appeal must therefore be dismissed. Alston v. Marengo County Board of Education et al., 224 Ala. 676, 141 So. 658; Wood, use, etc., v. Coman et al., 56 Ala. 283.
Appeal dismissed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.